Moyer, C.J.,
dissenting. I would concur in the desirable result produced by the majority opinion if I were not constrained by the Ohio Constitution, consistent judicial pronouncements and the unambiguous Acts of the Ohio General Assembly. Because I feel so constrained, I respectfully dissent.
After reviewing the statutory history pertinent to the question of whether the trial court in this case retained jurisdiction to modify alimony payments provided for in the parties’ separation agreement, the majority concludes that its holding does not permit the parties to confer jurisdiction on a court. Such a conclusion contradicts precisely what the majority has done and is unsupported by basic principles of jurisprudence that have been recog*92nized by this court and by other courts. In Seventh Urban, Inc. v. University Circle (1981), 67 Ohio St. 2d 19, at 22, 21 O.O. 3d 12, at 14, 423 N.E. 2d 1070, at 1073, this court clearly set forth the long-established principle that should have controlled the majority opinion when it observed:
“In Ohio, the judicial power of authority flows, generally, from Section 1, Article IV of the Ohio Constitution. The jurisdictional foundation for courts of common pleas, however, is set forth specifically in Section 4(B) of Article- IV, as follows:
“ ‘The courts of common pleas and divisions thereof shall have such original jurisdiction over all justiciable matters and such powers of review of proceedings of administrative officers and agencies as may be provided by law.’
“Thus, it can appropriately be said that courts of common pleas are ‘the constitutional courts of general original jurisdiction in Ohio.’ * * * So stating, however, does not answer the question herein presented. ‘The constitution itself confers no jurisdiction whatever upon that court [Court of Common Pleas], either in civil or criminal cases. It is given a capacity to receive jurisdiction in all cases, but it can exercise none, until “fixed by law.” ’ (Emphasis added.) * * *
“It is clear, therefore, that the power to define the jurisdiction of the courts of common pleas rests in the General Assembly and that such courts may exercise only such jurisdiction as is expressly granted to them by the legislature. * * *” (Citations omitted.) See, also, Allen v. Smith (1911), 84 Ohio St. 283, 95 N.E. 829; Wheeling & Lake Erie Ry. Co. v. Richter (1936), 131 Ohio St. 433, 6 O.O. 123, 3 N.E. 2d 408; Corron v. Corron (1988), 40 Ohio St. 3d 75, 531 N.E. 2d 708. Because the grant of authority lies in the legislative body, jurisdiction over subject matter generally cannot be affected by agreement or consent and is beyond the scope of the litigants to confer. Commodity Futures Trading Comm. v. Schor (1986), 478 U.S. 833; NAACP v. New York (1973), 413 U.S. 345, 353; Weinberger v. Bentex Pharmaceuticals, Inc. (1973), 412 U.S. 645, 652.
The court in Seventh Urban, Inc., supra, at 24, 21 O.O. 3d at 15, 423 N.E. 2d at 1074, observed a second principle that we should apply in this case when it stated:
“* * * It is equally clear that the General Assembly was cognizant of the differences between exclusive and concurrent jurisdiction. This being so, it may be reasonably presumed that had the General Assembly intended to vest exclusive original jurisdiction over forcible entry and detainer actions in municipal courts, it would have so provided.
Here, the General Assembly first provided, then deleted, and then again provided the common pleas courts with the jurisdiction to modify periodic alimony payment awards in marriage dissolutions. Seldom do we have such a clear history of the intention of the legislature as we do in its enactment and amendment of R.C. 3105.65(B). As the majority opinion states, the original enactment granted common pleas courts the jurisdiction to modify periodic alimony payment awards in marriage dissolutions. In 1975, it deleted that provision when it expressly stated: “* * * The court has full power to enforce its decree, and retains jurisdiction to modify all matters of custody, child support, and visitation.” (136 Ohio Laws, Part II, 2451, 2452.) And finally in 1986, the General Assembly expressly gave the common pleas courts jurisdiction, in accordance with division (D)(2) of R.C. 3105.18, to modify the amount or terms of alimony.
The fact that the parties may have *93agreed to give the court jurisdiction to modify alimony payments should have no bearing upon the ultimate question of whether the court indeed had such jurisdiction during the time in question. To conclude that such an agreement can define jurisdiction is to give to prospective litigants the ability in myriad circumstances to determine the limits of a court’s jurisdiction. One can only hope that this case will be confined to its facts.